Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/103,435, COMPUTING DEVICE HOLDER & METHOD OF STORING THEREOF, filed on 11/24/20.

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 8/25/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the curved base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 17-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 5,921,669 to Taylor et al.
Taylor et al. teaches a jaw comprising a flat upper part (64), a bottom part (40) connected to the flat upper part through a hinge (62) and a floating base (60) connected to an end to the flat upper part and connected to the bottom part.  Wherein shifting the bottom part and the floating base from a first position to a second position causes an inner space, for receiving the edge of the table (it is well known in the art there are table having tubular/cylindrical shape, see photo below from the internet) defined by the flat upper part, the bottom part and the floating base, to reduce in width, thereby causing the jaw to close onto the edge of the table. The floating base is connected to the bottom part through a lever (44), and wherein the shifting the bottom part and the floating base from a first position to a second position causes the lever to swing from a first position to a second position, and wherein the lever locks the bottom part and the floating base in the second position when the lever is in the second position. The flat upper part comprising a compressible pad (52).  The jaw comprises a holder (31, 82). 



    PNG
    media_image1.png
    756
    760
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2015/0286115 to Koch
US Patent # 8,226,281 to Wei
US Patent # 9,115,740 to Chang
US Patent # 9,695,849 to Zhou et al.
The cited references above teach a clamping structure for supporting an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/1/22